Citation Nr: 0432494	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03 18 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to an increased rating for residuals of a low 
back injury, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1996 
to September 2000.

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In a June 2003 Hearing Officer Decision, a 20 percent rating 
was assigned for limitation of motion of the lumbar spine 
effective from May 31, 2002.  Inasmuch as a higher evaluation 
is potentially available and as the issue of an increased 
rating was already in appellate status, the Board will 
consider entitlement to an increased rating for the low back 
for the entire appeal period.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of action that will be required on his part.


REMAND

The veteran's service medical records (SMRs) reflect a 
possible left rotator cuff injury after a motor vehicle 
accident.  During a separation examination, he reported a 
painful or "trick" shoulder; however, the examiner did not 
specifically address this complaint.  Although a June 2000 VA 
general medical examination report notes normal shoulders, a 
July 2003 VA clinical report notes left shoulder bursitis.  
The veteran recently testified that he still experiences left 
shoulder pain.  As such, the Board is of the opinion that a 
current VA examination is warranted.  

Service connection is in effect for residuals of a low back 
injury.  The low back disability is rated 20 percent under 
Diagnostic Code 5286-5292 on the basis of moderate lumbar 
spine limitation of motion.  The disability was most recently 
rated in a September 24, 2003, supplemental statement of the 
case (SSOC).  Since then, VA eliminated Diagnostic Codes 5286 
and 5292 and replaced them with significantly revised rating 
criteria, which must be considered by the RO in the first 
instance.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(effective September 26, 2003).  

A July 2003 VA clinical report mentions that an April 2003 
MRI performed at the Pittsburgh VA Medical Center emergency 
room showed degenerative disc disease of the spine.  This MRI 
report is not of record.  Also, the Board finds that this 
evidence raises then issue of service connection for 
degenerative disc disease of the lumbosacral spine.  The 
Board further finds that this issue is inextricably 
intertwined with the claim for an increased rating for his 
low back and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should ask the veteran to 
identify the dates and locations where he 
has received treatment at a VA and 
private facilities for his low back and 
left shoulder disorders.  The AMC should 
then obtain a copy of these records.  

2.  The AMC should request the Pittsburgh 
VA Medical Center to furnish a copy of 
all treatment records, including the 
report of an MRI which was reportedly 
conducted in April 2003.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should schedule the 
veteran for an examination by an 
orthopedist to determine the nature, 
severity, and etiology of any disc 
disease of the low back and any left 
shoulder disorder, and the severity of 
the service connected low back disorder.  
The veteran's claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  The physician is 
asked to elicit from the veteran a 
complete history.  In addition to x-rays 
any other testing deemed necessary should 
be performed.  

Range of motion studies should be 
performed and the examiner is requested 
to state what are the normal ranges of 
motion of the lumbosacral spine and left 
shoulder.  The examiner should identify 
and assess any objective evidence of 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
disability of the left shoulder and/or 
disc disease of the lumbosacral spine 
diagnosed is related to service, to 
include the inservice trauma.  If no, 
whether it is as likely as not that any 
disc disease of the lumbosacral spine if 
diagnosed was caused or is aggravated by 
the service connected low back disorder?  
A complete rationale for any opinion 
rendered should be included in the 
report.

4.  Thereafter, the RO should adjudicate 
the issue of service connection for 
degenerative disc disease of the 
lumbosacral spine on direct and secondary 
bases, to include consideration of Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
claim is denied, the AMC should provide 
to the veteran notification of that 
denial and the veteran's appellate 
rights.  The AMC is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected. 

5.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of the revised 
rating criteria for back disorders, which 
became ineffective in September 2002 (if 
applicable), and September 2003.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC), which includes all pertinent 
rating criteria.  An appropriate period 
of time should be allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



